Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 11 December 2019 has been entered. Claims 1-12, 14-18, and 21-22 are pending. 
Information Disclosure Statement
The listing of references in the specification (see in particular the discussion of the WO 2017/049390A1 reference at page 52 of the present specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Drawings	
The drawings are objected to as failing to comply with 37 CFR 1.84(a)(1) because they include grayscale images. The drawings should be line drawings, not grayscale images.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “11” (see Fig.1B) not mentioned in the description.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“dynamically adjustable moving parts” as recited in claim 8;
the notching tool being an ultrasound transducer, a laser, or a combination of a die cutter, an ultrasound transducer, and a laser as permitted by claim 9 (only the notching tool being a die cutter is shown in the drawings);
“means for supporting” as recited in claim 11; 
 that the notching head is “configured to temporarily bend” as recited in claim 12, at least to the extent that this recitation is describing that the notching head itself becomes bent, rather than that the notching head bends another structure such as the object (see the discussion of this issue under the Claim Rejections – 35 USC 112 section below);
 “a controller” as recited in claim 14;
“a processor” as recited in claim 14; and 
“tape laying” as recited in claim 18.
No new matter should be entered.
The drawings are objected to because the ‘notching head store’ as recited in claim 16 is not indicated with a reference character. The examiner suggests adding a reference character to paragraph 37 and Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for the claimed subject matter, including the “processing unit” as recited in claim 17.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Claim 11 includes the recitation “means for supporting” interpreted as invoking 35 USC 112(f).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a multi-axis positioning device for positioning the movable notching head” as recited in claim 1 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “multi-axis positioning” and “for positioning the movable notching head”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “multi-axis positioning” preceding the generic placeholder describes the function, not the structure, of the device);
“an object support member” as recited in claim 14 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “object support” – i.e., in order for a member to be ‘an object support member’, the member must perform an object supporting function; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “object support” preceding the generic placeholder describes the function, not the structure, of the member);
“a processing unit configured to subject the object to a process” as recited in claim 17 (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to subject the object 
“a multi-axis positioning device for positioning the movable notching head” as recited in claim 21 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “multi-axis positioning” and “for positioning the movable notching head”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “multi-axis positioning” preceding the generic placeholder describes the function, not the structure, of the device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 4 recites, “two or more profiled slots, shaped and sized”. This recitation should read either of – two or more profile slots, the two or more profiled slots shaped and sized – or – two or more profile slots shaped and sized –.
Claim 1 at line 7 recites, “when received”. This recitation should read – when the object is received –.
Claim 1 at lines 8-9 recites, “the nothing tool”. This recitation should read – the notching tool –.
Claim 1 includes a list with different items separated by semi-colons. The list should include the word “and” after the last semi-colon in the list.
Claim 11 at line 3 recites, “or portion adjacent thereof”. This recitation should read – or for supporting a second portion of the object adjacent to the portion to be notched –.
Claim 21 at line 7 recites, “when received”. This recitation should read – when the object is received –.
Claim 21 includes a list with different items separated by semi-colons. The list should include the word “and” after the last semi-colon in the list.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites, “wherein the two or more profiled slots comprise dynamically adjustable moving parts to dynamically receive a portion of the objection”. This feature was not described in the specification in such a way as to reasonably convey to one of skill in the art that the inventor at the time the application was filed, had possession of the claimed invention. The present application does not disclose any structure for dynamically moving the parts that form the slots, nor does the present application disclose any details of the ‘moving parts’ other than the description in the claim. First considering the present drawings, the feature at issue is not shown in the drawings at all, so the drawings cannot be relied upon for a description of the dynamically adjustable moving parts. Second, paragraph 30 of the written description merely describes, “The notching head 10 may comprise a plurality of moving and cooperating parts that can dynamically create openings 14 with different 
Regarding claim 11, per MPEP 2181, “A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim.” Since the limitation “means for supporting” in claim 11 is indefinite based on a failure of the specification to disclose the corresponding structure, the recitation also lacks adequate written description. 
Regarding claim 12, to the extent that the recitation “the movable notching head is configured to temporarily bend” requires the notching head itself to bend, this recitation this feature was not described in the specification in such a way as to reasonably convey to one of skill in the art that the inventor at the time the application was filed, had possession of the claimed invention. There is no disclosure of any structure of the notching head that cause the head to bend. Thus, although the function of bending is described in the original claims, the present specification fails to comply with the written description requirement because it does not describe any structure that allows the notching head to bend. 
the entire claimed function described in claim 17, which function includes any type of processing. Instead, only a tape applying structure is disclosed, but the ‘processing unit’ of claim 17 is not limited to a tape applying structure.
Claims 1-12 and 14-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 6 recites, “a notching tool coupled to the movable notching head”. This recitation is indefinite. Claim 1 appears to require that the notching head includes the notching tool. Since the notching tool is itself part of the movable head, it is unclear what is required for the notching tool to be coupled to the movable notching head. Is it sufficient for the notching tool to be coupled to itself? Must the notching tool be coupled to some other component of the movable head? The examiner suggests avoiding reciting that the notching tool is coupled to a structure of which the notching tool is a part.
Claim 1 is indefinite because it is unclear whether the claim is requiring the ‘multi-axis positioning device’ to be part of the notching head. The formatting of the claim suggests that the positioning device is part of the notching head (see line 3 ending reciting “a movable notching head including:” and the punctuation thereafter). However, line 10 requires that the positioning device is “for positioning the movable notching head”. Since the positioning device is for positioning the notching 
	Claim 4 recites, “the one of the two or more profiled slots”. This recitation is indefinite because multiple recitations of ‘one of the two or more profiled slots’ are previously included in claims 1 and 3, upon which claim 4 depends (see claim 1 at line 7, claim 1 at line 11, and claim 3 at line 1). Which of these ‘ones’ is referred to by “the one” in claim 4? The examiner suggests reciting that the slots include a first slot and a second slot, and then referring to these slots by name rather than ‘one’. Claim 5, which depends from claim 4, also includes this issue of indefiniteness due to reciting “the one of the two or more profiled slots”. E.g., it is unclear whether ‘the one’ from claim 5 must be the same ‘one’ as from claim 4.
	Claim 10 recites that the notching tool is “slidably mounted within the notching head”. Similar to the issue discussed above in regards to claim 1, this recitation is indefinite because the notching tool is part of the notching head. How is the notching tool slidably mounted within a structure that includes the notching tool? Should claim 10 be interpreted as requiring that the notching tool is slidably mounted within some other portion of the notching head besides the notching tool?
Regarding claim 11, the limitation “means for supporting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no discussion of any “means for supporting” in the present application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 11 recites, “the portion of the object to be notched or portion adjacent thereof to maintain the shape of the object during notching”. This recitation is indefinite for multiple reasons. First, there is insufficient antecedent basis for “the portion of the object to be notched”. Claim 1 at lines 4-5 only introduces “a portion of the object”, but claim 1 does not describe that portion as a portion “to be notched”. It is unclear whether the ‘portion’ of the object which the slots are sized and shaped to receive as described in claim 1 is the same as the portion to be notched as recited in claim 11.  Second, it is unclear what is modified by “to maintain the shape of the object during notching”. Does this recitation 
 	Claim 12 recites, “the portion of the object to be notched”. This recitation is indefinite because there is insufficient antecedent basis for “the portion of the object to be notched”. Claim 1 at lines 4-5 only introduces “a portion of the object”, but claim 1 does not describe that portion as a portion “to be notched”. It is unclear whether the ‘portion’ of the object which the slots are sized and shaped to receive as described in claim 1 is the same as the portion to be notched as recited in claim 12. Alternatively, it is unclear whether “the portion” is what is “to be notched”, or whether “the object” is what is “to be notched”. Consider an object to be notched that includes a first resilient portion and that also includes a second, non-resilient portion, where the second, non-resilient portion is to be notched. How should claim 12 be applied to such an object? 
	Claim 12 recites, “wherein the movable notching head is configured to temporarily bend to create a predetermined notch profile”. This recitation is indefinite in view of the present specification because it is unclear whether the notching head itself is becoming bent, or whether the recitation is satisfied if the notching head bends some other structure such as the object to be notched. The plain language of the claim suggests that the notching head itself must become bent (e.g., the claim does not recite any other structure that is configured to become bent). However, the specification suggests that the object to be notched is bent by the notching head (see paragraph 27). Thus, it is unclear whether claim 12 requires the notching head to itself become bent, or whether the claim requires the notching head to be configured to bend another structure such as the object to be notched.
Claim 14 recites the limitation "the object position" in the final two lines.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what position is referred to by this recitation. For example, the object may have a variety of positions (a position in an X-direction, a 
Regarding claim 17, the limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no discussion of any “processing unit” in the present application, so there is no clear link to the structure that performs processing. Claim 18 suggests that the ‘processing unit’ can perform a tape laying process, but the specification does not explicitly describe any structure of the “processing unit”. It is unclear whether the “processing unit” of claim 17 is limited to performing a tape application, as the specification fails to explicitly describe the structure corresponding to the “processing unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The examiner suggests either explicitly describe in the specification what structure corresponds to the processing unit (e.g., the Applicant could amend the specification to clarify that the “processing unit” is the apparatus for applying tape as described at paragraph 52), or amending claim 17 to recite a structure of the processing unit such that the claim is not interpreted as invoking interpretation under 35 USC 112(f). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 21 at line 6 recites, “a notching tool coupled to the notching head”. This recitation is indefinite. Claim 21 appears to require that the notching head includes the notching tool. Since the notching tool is itself part of the movable head, it is unclear what is required for the notching tool to be coupled to the notching head. Is it sufficient for the notching tool to be coupled to itself? Must the notching tool be coupled to some other component of the movable head? The examiner suggests avoiding reciting that the notching tool is coupled to a structure of which the notching tool is a part.
Claim 21 at line 8 recites, “the profiled slots”. There is insufficient antecedent basis for this limitation in the claim. Claim 21 introduces “at least one profile slot” at line 4. It is unclear whether line 8 intends to require that there are multiple ‘profiled slots’, or whether line 8 is satisfied if there is a 
Claim 21 is indefinite because it is unclear whether the claim is requiring the ‘multi-axis positioning device’ to be part of the notching head. The formatting of the claim suggests that the positioning device is part of the notching head (see line 3 ending reciting “a movable notching head including:” and the punctuation thereafter). However, line 11 requires that the positioning device is “for positioning the movable notching head”. Since the positioning device is for positioning the notching head, it would appear that the positioning device is distinct from the notching head. Since the relationship between the notching head and the positioning device is unclear, claim 21 is indefinite.
Claim 22 depends from claim 20, which has been canceled. Claim 22 is indefinite because the claim upon which claim 22 is intended to depend cannot be determined. For examination purposes, the examiner interprets claim 22 as depending from claim 21.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 fails to comply with 35 USC 112(d) because claim 22 does not contain a reference to a claim previously set forth. Instead, claim 22 contains a reference to claim 20, which is canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2010/0269652 A1 to Becker.
Regarding claim 21, Becker discloses a notching apparatus 1 for notching an object (‘notching’ is an intended use of the apparatus; the body of the claim fully and intrinsically sets forth all the limitations of the claimed apparatus, such that ‘notching’ does not structurally limit the apparatus; regardless, the apparatus 1 of Becker performs a notching operation when a workpiece is positioned with an edge of the workpiece at a center of the tool 16 as can be understood from viewing Fig. 3), the apparatus 1 comprising: 
a movable notching head 7 (the head 7 performs a notching function when a workpiece is positioned with an edge of the workpiece at a center of the tool 16 as can be understood from viewing Fig. 3; the head 7 is movable by robot arm 2 as can be seen in Fig. 1) including: 
at least one profiled slot that is shaped and sized to receive a portion of the object (see Fig. 3, where the ‘profiled slot’ is between the tool 16 and the platform 18; Fig. 3 shows that the slot has a profile); 
a notching tool 16 (the ability of the tool 16 to perform a notching operation is explained above) coupled to the notching head 7 for cutting, cooperatively with the at least one profiled slot, a notch in the object when received within one of the profiled slots (see Fig. 3 – the tool 16 cuts a notch when the object is in the slot between the tool 16 and the platform 18 and the edge of the object is aligned with the tool 16); 
a notching actuator 14 connected to the notching tool 16 for positioning the notching tool 16 (see Fig. 3 and paragraph 28);
 a multi-axis positioning device 2 for positioning the movable notching head 7 relative to the object to be notched (such as object 11; see Fig. 1) so as to enable the at least one profiled slot to .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0269652 A1 to Becker in view of US Pub. No. 2005/0211036 A1 to Oh.
Regarding claim 1, Becker discloses a notching apparatus 1 for notching an object (‘notching’ is an intended use of the apparatus; the body of the claim fully and intrinsically sets forth all the limitations of the claimed apparatus, such that ‘notching’ does not structurally limit the apparatus; regardless, the apparatus 1 of Becker performs a notching operation when a workpiece is positioned with an edge of the workpiece at a center of the tool 16 as can be understood from viewing Fig. 3), the notching apparatus 1 comprising: 
a movable notching head 7 (the head 7 performs a notching function when a workpiece is positioned with an edge of the workpiece at a center of the tool 16 as can be understood from viewing Fig. 3; the head 7 is movable by robot arm 2 as can be seen in Fig. 1) including: 
a profile slot, shaped and sized to receive a portion of the object (see Fig. 3, where the ‘profiled slot’ is between the tool 16 and the platform 18; Fig. 3 shows that the slot has a profile); 
a notching tool 16 (the ability of the tool 16 to perform a notching operation is explained above) coupled to the movable notching head 7 for cutting a notch in the object when received 
a notching actuator 14 connected to the notching tool 16 for moving the nothing tool 16 relative to the movable notchinq head 7 (see Fig. 3 and paragraph 28); 
a multi-axis positioning device 2 for positioning the movable notching head 7 relative to the object to be notched (such as object 11; see Fig. 1) so as to align the profiled slot with the object to be notched (see Fig. 1 – ‘so as to align’ is an intended use statement, and Becker discloses this feature because the positioning device 2 carries the notching head 7 to move the notching head 7 relative to the object 11 to be cut).  
	Regarding claim 2, Becker discloses that the profiled slot is configured to receive an end portion of the object by sliding the end portion of the object into the profiled slot (see Figs. 1 and 3 – depending on the geometry of the object, which is object is not claimed, the positioning device 2 moves the head 7 to align the slot in the head 7 with the end portion of the object and moves the head 7 so that the end portion slides into the slot; note also that Fig. 4 shows the slot being open at its side to slidably receive an object).
	Regarding claim 3, Becker discloses that the profiled slot is configured to receive a portion of the object other than an end portion of the object (see Fig. 4, the slot is configured to receive a middle portion of the object depending on the geometry of the object, noting that the object is not claimed).
	Regarding claim 4, Becker discloses that the profiled slot is continuous over a non-plane surface of the movable notching head 7 (see Fig. 4, showing the slot being continuous over an exterior of the head 7, which exterior is non-planar).
	Regarding claim 5, Becker discloses that the profiled slot is continuous over at least two contiguous sides of the movable notching head 7 (see Fig. 4, where the slot is continuous over three contiguous sides of the head 7).
claim 6, Becker discloses that the movable notching head 7 is removably mounted on the multi-axis positioning device 2 (see paragraph 18).
	Regarding claim 7, Becker discloses that the movable notching head 7 is movable relative to the multi-axis positioning device 2 (when the head 7 is exchanged per paragraph 18, the head 7 is moved relative to the positioning device 2 in order to replace the head 7 with another component).
Regarding claim 9, Becker discloses that the notching tool is selected from a die cutter, an ultrasound transducer, a laser or a combination thereof (the notching tool of Becker is a die cutter because the tool is received in a die during a cutting operation; the broadest reasonable interpretation of ‘die cutter’ includes any cutting tool that is received in a die; alternatively, see the modification of Becker below).  
Regarding claim 10, Becker discloses that the notching tool is a die cutter (see the discussion in claim 9 above) and is slidably mounted within the notching head 7 (the tool 16 slides within the die 18; alternatively, see the modification of Becker below).  
Regarding claim 11, Becker discloses that the notching head 7 further comprises means 18 for supporting the portion of the object to be notched or portion adjacent thereof to maintain the shape of the object during notching (see Fig. 3 – the means 18 supports the object and maintains the shape of the object by preventing bending of the object on opposing sides of the tool 16).  
Regarding claim 12, Becker discloses that the portion of the object to be notched is resilient (note that no object is being claimed; instead, claim 12 is directed only to a notching apparatus; thus, Becker need not expressly disclose any resilient object) and wherein the movable notching head is configured to temporarily bend to create a predetermined notch profile (as best understood, this limitation requires the notching head to temporarily bend the object – this limitation is met when the object is resilient because there is a moment during the cutting operation that the resilient object is bend prior to being sheared).  
two or more profiled slots, that the object is received in one of the two or more profiled slots, and that one of the two or more profiled slots is aligned with the object as required by claim 1.
Oh teaches a notching head (see Fig. 2; Fig. 6 shows an example of a notch formed by the head, where the notch is along the corner of the workpiece) that has two or more profiled slots S1-S4 (see Fig. 2), where an object is received in one of the two or more profiled slots S1-S4 (see Fig. 5), and that one of the two or more profiled slots is aligned with the object S1-S4 (see Fig. 5). Also, Oh teaches that the slots S1-S4 are configured to receive an end portion of an object by sliding the end portion of the object into the slots S1-S4 (see Fig. 5), that the slots S1-S4 are configured to receive a portion of the object other than an end portion of the object (see Fig. 2, where this feature depends on the geometry of the object – e.g., the slots S1-S4  are configured to receive a non-end portion of an elongated strip having a series of triangular extensions along the length of the strip because one of the triangular extensions is receivable in one of the slots S1-S4), one of the slots S1-S4 is continuous over a non-plane surface of the head (see Fig. 3, noting that each perimeter edge of the head defines a non-plane surface), and one of the slots S1 is continuous over at least two contiguous sides of the head (relative to Fig. 2, the head is divisible into a left side and a right side, and the slot S1 is continuous over these two contiguous sides). Oh also teaches that its notching tool is a die cutter (see Fig. 3) that is slidably mounted in the head (i.e., portion 104 slides along columns 101). The configuration of the head of Oh, where the head has more than one profiled slot and where the notching tool slides in the head to cut a workpiece received in any of the slots is advantageous because it provides more options for the type of cutting than the head of Becker. That is, Becker’s head provides only one shape for cutting, whereas the head of Oh provides an option where each slot has a different type of cut. Thus, Oh’s head allows a user to select from multiple cut shapes.
.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Oh as applied to claim 1 above, and further in view of JP 2004-261926 A to Seiko Precision (hereinafter “Seiko”).
Regarding claim 14, Becker, as modified, discloses a system comprising: the notching apparatus of claim 1 (see the discussion of claim 1 above), an object support member 12 (see Fig. 2) of Becker, and a controller (see the control unit of paragraph 25 of Becker).
Regarding claim 16, Becker, as modified, discloses a notching heads store comprising a plurality of notching heads accessible by the multi-axis positioning device 2 (see Becker at paragraph 7; note that the location of the unused heads can be considered a ‘store’ because the location is a place where the heads are stored during non-use).
Regarding claim 17, Becker, as modified, discloses a processing unit 9/10 configured to subject the object to a process other than notching (the processing unit 9/10 is configured to subject the object to a gripping and moving process), wherein the notching apparatus is configured to collaborate with the processing unit to notch the object (see Fig. 2 and paragraph 27).  
Becker, as modified, fails to disclose an object position detector, and a processor to receive object position information from the object position detector and to provide positioning instructions to the controller for the multi-axis positioning device to effect notching, the positioning instructions being claim 14; and that the object position detector is optical as recited in claim 15.
Seiko teaches a movable cutting head 2 on a multi-axis positioning device 5 (see Figs. 2 and 3), where the cutting head 2 includes an object position detector 4 (see Fig. 4) and a processor 6 to receive object position information from the object position detector 4 and to provide positioning instructions to a controller 7 for the multi-axis positioning device 5 to effect cutting, the positioning instructions being a function of the object position (see near the end of page 5 beginning at the recitation “Then, the imaging unit 4 images …”). [Claim 14] Seiko also discloses that the object position detector 4 is optical (the camera of page 4, approximately line 13 is optical). [Claim 15] Seiko teaches that the position detector is advantageous in order to provide an image to a processing unit for detecting the position of the workpiece.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the system of Becker, as modified, with an optical position detector and a processor, where the processor receives object position information from the position detector and provides positioning information to the controller in view of the teachings of Seiko. This modification is advantageous because the cutting head of Becker is moved by a robot arm, and thus providing a position detector allows for confirmation that the robot arm has properly positioned the cutting head relative to the workpiece – the position detector confirms that the cutting head is properly positioned relative to the workpiece – and allows the controller to control the positioning of the head to achieve a desired position of the head relative to the object to be cut.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Oh and Seiko as applied to claim 17 above, and further in view of US Pat. No. 5,700,347 to McCowin.
Becker, as modified, fails to disclose that the process other than notching is tape laying as recited in claim 18.

The prior art includes each element claimed, although not in a single reference. One of ordinary skill in the art could have combined the system of Becker, as modified, with a tape laying apparatus as taught by McCowin, and in combination each element would have performed the same function as it did separately. That is, Becker, as modified, continues to perform a cutting operation on an object, and McCowin continues to perform a tape applying application on an object. One of ordinary skill in the art would have recognized that the results of this combination were predictable, since the combination merely continues to alter an object by cutting the objection then providing a tape layer to the object – it is common for manufacturing processes to perform multiple work-transforming steps on an object to be processed. Therefore, it would have been obvious to one of ordinary skill in the art to provide Becker, as modified, with an additional apparatus for applying tape to the object in view of the teachings of McCowin – this modification merely provides an additional apparatus for further processing the object.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0269652 A1 to Becker in view of JP 2004-261926 A to Seiko Precision (hereinafter “Seiko”).
Becker fails to disclose a position detector for determining a position of the object as required by claim 22.
Seiko teaches a movable cutting head 2 on a multi-axis positioning device 5 (see Figs. 2 and 3), where the cutting head 2 includes a position detector 4 (see Fig. 4) for determining a position of an object (see, e.g., the disclosure toward the end of page 5 describing that “Then, the imaging unit 4 images the four identification marks 11c …”). Seiko teaches that the position detector is advantageous in order to provide an image to a processing unit for detecting the position of the workpiece.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cutting head of Becker with a position detector for determining a position of an object in view of the teachings 
Claims Not Subject to Prior Art Rejection
Claim 8 is not subject to any prior art rejection. However, no determination of allowability can be made for claim 8 in view of the issues raised above under 35 USC 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/EVAN H MACFARLANE/Examiner, Art Unit 3724